FILED
                             NOT FOR PUBLICATION                             MAR 29 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-30123

               Plaintiff - Appellee,             D.C. No. 1:08-CR-00036-RFC

   v.
                                                 MEMORANDUM *
 RON ONEIDA WHITEMAN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Montana
                  Richard F. Cebull, Chief District Judge, Presiding

                              Submitted March 16, 2010 **

Before:        SCHROEDER, PREGERSON, and RAWLINSON, Circuit Judges.

        Ron Oneida Whiteman appeals from the 293-month sentence imposed

following his guilty-plea conviction for aggravated sexual abuse, in violation of




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EOH/Research
18 U.S.C. §§ 1153(a) and 2241(a)(1). We have jurisdiction pursuant to 28 U.S.C.

§ 1291, and we affirm.

       Whiteman contends that the district court erred by denying a sentencing

reduction for acceptance of responsibility on the ground that, while awaiting

sentencing, he committed a new, unrelated crime. This contention fails under

United States v. Mara, 523 F.3d 1036, 1038-39 (9th Cir. 2008). Whiteman further

contends that the resulting sentence is unreasonable. The record reflects that the

district court did not procedurally err. See United States v. Carty, 520 F.3d 984,

993 (9th Cir. 2008) (en banc). Additionally, in light of the totality of the

circumstances, including the 18 U.S.C. § 3553(a) sentencing factors, the district

court’s sentence is substantively reasonable. See id.

       AFFIRMED.




EOH/Research                               2                                    09-30123